                                                         U.S. Department of Justice

                                                         United States Attorney

                                                         Eastern District of Pennsylvania

Amanda R. Reinitz                                       615 Chestnut Street
Direct Dial: (215) 861-8496                             Suite 1250
Facsimile: (215) 861- 8618                              Philadelphia, Pennsylvania 19106-4476
E-mail Address: Amanda.Reinitz@usdoj.gov                           (215) 861-8200




                                                        October 29, 2020


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

         Re:       United States v. Carlos Matchett et al (20-cr-368)

Dear Clerk:

        Please unimpound the Indictment in regard to the above-captioned case. The Indictment was
filed on October 20, 2020.

                                                        Very truly yours,

                                                        WILLIAM M. McSWAIN
                                                        United States Attorney



                                                        /s Amanda R. Reinitz
                                                        AMANDA R. REINITZ
                                                        Assistant United States Attorney
